DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/12/2021, 07/09/2021, 08/13/2021, 11/11/2021, 12/15/2021, 02/15/2022, 03/24/2022 and 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 10- 12 of copending Application No. 17/077259 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both are claiming similar claim limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13 and 14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2020/0161728 to Wang.
With respect to claim 1, Wang teaches a battery pack comprising: 
a longitudinal beam 400; 
a plurality of battery cells 210 disposed adjacent the longitudinal beam 400; 
a lid 150 extending along a first surface of each battery cell 210 of the plurality of battery cells 210; and 
a base 110 extending along a second surface of each battery cell of the plurality of battery cells 210, wherein the base 110 comprises a heat exchanger 310 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 2, Wang teaches the battery pack, wherein the base 110 is coupled with each battery cell 210 with a thermally conductive material (a thermal interface material) (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 3, Wang teaches the battery pack, wherein the base 110 defines fluid channels 710 extending orthogonally to the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 4, Wang teaches the battery pack, further comprising: a lateral wall 405 extending from the longitudinal beam 400 between two battery cells 210, wherein the base 110 with cold plates 310 defines a gap (a recess) between the cold plates 310 in which the lateral wall 405 is seated, and wherein the recess is fluidly isolated from the fluid channels 710 defined by the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 5, Wang teaches the battery pack, wherein the plurality of battery cells 210 comprise a first set of battery cells 210 and a second set of battery cells 210, wherein the first set of battery cells 210 are disposed along a first surface of the longitudinal beam 400, wherein the second set of battery cells 210 are disposed along a second surface of the longitudinal beam 400, the battery pack further comprising: a first side beam 115, wherein the first set of battery cells 210 are disposed between the first side beam 115 and the first surface of the longitudinal beam 400; and a second side beam 125, wherein the second set of battery cells 210 are disposed between the second side beam 125 and the second surface of the longitudinal beam 400 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 8, Wang teaches the battery pack, wherein the base 110 comprises a cold plate 315 (a fluid manifold) on each lateral end of the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 9, Wang teaches the battery pack, wherein each cold plate 315 (manifold) defines a channel 710 extending longitudinally along the cold plate 315 (the manifold) and fluidly coupled with a plurality of fluid channels 710 defined by the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 10, Wang teaches the battery pack, wherein the channel 710 is formed to distribute a liquid through the plurality of fluid channels 710 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 13, Wang teaches a battery pack comprising: 
a longitudinal beam 400 characterized by a first longitudinal surface and a second longitudinal surface opposite the first longitudinal surface; 
a first side beam 115; 
a second side beam 125; 
a plurality of battery cells 210 comprising: 
a first set of battery cells 210 disposed between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400; 
a second set of battery cells 210 disposed between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400; and 
a base 110 extending along a second surface of each battery cell 210 of the plurality of battery cells 210, wherein the base 110 comprises a cold plate 310 (a heat exchanger) defining a plurality of fluid channels 710 through the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

With respect to claim 14, Wang teaches the battery pack, further comprising: a first lateral wall 405 extending between the first side beam 115 and the first longitudinal surface of the longitudinal beam 400, wherein the first lateral wall 405 extends between two battery cells 210 of the first set of battery cells 210; and a second lateral wall 405 extending between the second side beam 125 and the second longitudinal surface of the longitudinal beam 400, wherein the second lateral wall 125 extends between two battery cells 210 of the second set of battery cells 210, wherein the base 110 with cold plates 310 defines a first gap (a first recess) between the adjacent cold plates 310 in which the first lateral wall 405 is seated, wherein the base 110 with the cold plates 310 defines a second gap (a second recess) between the adjacent cold plates 310 in which the second lateral wall 405 is seated, and wherein the gap (the recess) is fluidly isolated from the plurality of fluid channels 710 defined by the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang in view of US Patent Application Publication 2020/0067156 to Chi et al.
With respect to claim 6, Wang does not specifically teach the battery pack, wherein the base comprises a first fluid port extending through the first side beam, and wherein the base comprises a second fluid port extending through the second side beam.
However, Chi et al. teach a battery pack, wherein the base comprises an inlet 410 (a first fluid port) extending through a first side frame 400 (the first side beam), and wherein the base comprises an outlet 420 (a second fluid port) extending through a second frame 400 (the second side beam) (Chi et al.: Section [0055]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the cooling method of a battery pack is classified into an air cooling type and a water cooling type, and the water cooling type generating less noise and ensuring better cooling performance is broadly used in the art.

With respect to claim 7, with the teaching from Chi et al., Wang does not specifically teach the battery pack, wherein the first fluid port is proximate a first longitudinal end of the longitudinal beam, and wherein the second fluid port is proximate a second longitudinal end of the longitudinal beam opposite the first longitudinal end of the longitudinal beam.
However, it would have been obvious as of the effective filing dated of the claimed invention to have the first fluid port is proximate a first longitudinal end of the longitudinal beam, and wherein the second fluid port is proximate a second longitudinal end of the longitudinal beam opposite the first longitudinal end of the longitudinal beam, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 15, Wang does not specifically teach the battery pack, wherein the base comprises a first fluid port extending through the first side beam, and wherein the base comprises a second fluid port extending through the second side beam.
However, Chi et al. teach a battery pack, wherein the base comprises an inlet 410 (a first fluid port) extending through a first side frame 400 (the first side beam), and wherein the base comprises an outlet 420 (a second fluid port) extending through a second frame 400 (the second side beam) (Chi et al.: Section [0055]; Fig. 4).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wang with the teaching above from Miler et al. with the motivation of having a means such the cooling method of a battery pack is classified into an air cooling type and a water cooling type, and the water cooling type generating less noise and ensuring better cooling performance is broadly used in the art.

Wang does not specifically teach the battery pack, wherein the first fluid port is proximate a first longitudinal end of the longitudinal beam, and wherein the second fluid port is proximate a second longitudinal end of the longitudinal beam opposite the first longitudinal end of the longitudinal beam.
However, it would have been obvious as of the effective filing dated of the claimed invention to have the first fluid port is proximate a first longitudinal end of the longitudinal beam, and wherein the second fluid port is proximate a second longitudinal end of the longitudinal beam opposite the first longitudinal end of the longitudinal beam, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 16, Wang teaches the battery pack, wherein the base 110 comprises a cold plate 315 (a fluid manifold) on each lateral end of the base 110, wherein each cold plate 315 (manifold) defines a channel 710 extending longitudinally along the cold plate 315 (the manifold) and fluidly coupled with a plurality of fluid channels 710 defined by the base 110 (Wang: Sections [0034]-[0036], [0049]-[0052] and [0056]-[0059]; Figs. 1-7).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2020/0161728 to Wang.
With respect to claims 11 and 12, Wang does not specifically teach the battery pack, wherein the channel increases in volume from a first end of the channel to a second end of the channel; wherein the channel increasing volume extends in a first direction in a first manifold of the base, and wherein the channel increasing volume extends in a second direction opposite the first direction in a second manifold of the base.
However, changes in size, shape, and proportion of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, it would have been obvious as of the effective filing dated of the claimed invention to have modified with the channel increases in volume from a first end of the channel to a second end of the channel; wherein the channel increasing volume extends in a first direction in a first manifold of the base, and wherein the channel increasing volume extends in a second direction opposite the first direction in a second manifold of the base as claimed lacking unexpected result showing otherwise.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/30/2022